Case: 1:18-cr-00165-SNLJ-ACL Doc. #: 2 Filed: 11/13/18 Page: 1 of 8 PageID #: 11




                              UNITED STATES DISTRICT COURT
                                                                                          FILED
                              EASTERN DISTRICT OF MISSOURI                             NOV 1 3 2018
                                SOUTH EASTERN DIVISION
                                                                                      U. S. DiSTRlCT COURT
                                                                                    :-:ASTERi~ DISTRICT OF MO
 UNITED STATES OF AMERICA,                         )                                    Cf1PE G!l~ARDEAU
                                                   )
         Plaintiff,                                )
                                                   )
         v.                                        ) No.               1: 18CR00165SNLJ/ACL
                                                   )
 BOBBY DAYID LOWREY, and                           )
                                                   )
 LOWREY & LOWREY INC.                              )
 dba Lowrey Farms,                                 )
                                                   )
         Defendants.                               )

                                            INDICTMENT

The Grand Jury Charges:

                                            Introduction

At all times material to this Indictment:

        1.      Defendant, Bobby David Lowrey ("Bobby Lowrey") owned and operated farms

and related businesses, including but not limited to, Lowrey & Lowrey, Inc. ("Lowrey Farms").

Defendant Bobby Lowrey served as Lowrey Farms President and Registered Agent since at least

July 2009.

       2.       Defendant, Lowrey Farms, was incorporated under the laws of Missouri m

February 1987 and was located at 4035 County Road 779 in Parma, Missouri.

       3.       In the calendar year 2016, Defendant Lowrey Farms, under the management of

Bobby Lowrey, engaged in the cultivation of cotton and soybean crops on approximately 6, 700

acres over numerous fields and plots located in the Eastern District of Missouri.

       4.       The soybean and cotton crops planted on Lowrey Farms fields and plots in 2016

were genetically modified to be resistant to the pesticide dicamba.

       5.       Dicamba is a broadleaf herbicide used to kill unwanted weeds. Approved uses in

2016 for the dicamba-based pesticide product STRUT, EPA Registration Number 3704-1043,
Case: 1:18-cr-00165-SNLJ-ACL Doc. #: 2 Filed: 11/13/18 Page: 2 of 8 PageID #: 12




included a pre-planting "bumdown" application to fields at least 21 days prior to planting cotton,

and at least 14 days prior to planting soybeans.

       6.      At all times relevant to this indictment, the dicamba-based pesticide product

STRUT, EPA Registration Number 3704-1043, was not approved for post-planting application to

cotton crops, and the only approved post-planting application to soybean crops was for a preharvest

application after soybean pods had reached mature brown color and at least 75% leaf drop had

occurred.

       7.      At all times relevant to this indictment, the non-dicamba-based pesticide products

Warrant Herbicide, EPA Registration Number 524-591, and Warrant Ultra Herbicide, EPA

Registration Number 524-620, were approved for post planting application to soybean crops.

       8.      On multiple occasions in 2016, under the direction of Bobby Lowrey, dicamba-

based pesticides were applied at Lowrey Farms post-planting to cotton and to non-mature soybean

crops prior to the approved preharvest application interval.

       9.      Multiple farmers with crops growing in the vicinity of soybean and cotton fields or

plots cultivated by Lowrey Farms reported damage to their crops in May and June of 2016

consistent with drift from the use of dicamba-based pesticides applied on Lowrey Farms plots.

       10.     In response to numerous reports of crop damage in the vicinity of Lowrey Farms,

Missouri Department of Agriculture ("MDA") responded to the area in late June 2016.

Investigators with MDA requested to meet with Bobby Lowrey and asked Lowrey Farms to

provide current spray application records for cotton and soybean crops to MDA.

       11.     On or about July 8, 2016, in meeting with MDA investigators, Bobby Lowrey told

investigators that there had been no post-planting applications of dicamba to Lowrey Farms crops.

On or about July 29, 2016, in meeting with MDA investigators, Bobby Lowrey told investigators

that Strut had only been applied during bumdown applications.



                                                   2
Case: 1:18-cr-00165-SNLJ-ACL Doc. #: 2 Filed: 11/13/18 Page: 3 of 8 PageID #: 13




        12.    On or about July 8, 2016, in response to a request by MDA, Bobby Lowrey

provided copies of spray application records for cotton crops to MDA. Bobby Lowrey certified

the April 2016 cotton application log provided to MDA as "true and complete", knowing that the

log had been altered to delete applications of Strut.

        13.    On or about July 8, 2016, in response to a request by MDA, Bobby Lowrey

provided copies of spray application records for soybean crops to MDA. Bobby Lowrey certified

the April 2016 and June 2016 soybean application logs provided to MDA as "true and complete'',

knowing that the logs had been altered to delete applications of Strut. Additionally, Bobby Lowrey

knew the soybean application logs had also been altered to show applications of the pesticide

Warrant instead of Strut.

                                       The Applicable Law

        14.    The manufacture, distribution and use of pesticides is regulated under the Federal

Insecticide, Fungicide, and Rodenticide Act (FIFRA), Title 7, United States Code (U.S.C.), section

136 et. seq., and the regulations promulgated by the U.S. EPA as codified at Title 40, Code of

Federal Regulations (CFR) Subchapter E.

        15.    In 7 U.S.C. § 136(u), the term "pesticide" is defined in part as: "(1) any substance

or mixture of substances intended for preventing, destroying, repelling, or mitigating any pest .... "

       16.     Pursuant to 7 U.S.C. § 136j(a)(2)(G), it is unlawful for any person to use any

registered pesticide in a manner inconsistent with its labeling.

       17.     Under the Performance Partnership Grant Program (PPG), the U.S. EPA provides

federal funds to the Missouri Department of Agriculture to implement, maintain and strengthen a

comprehensive pesticide control program within the state which includes enforcement of pesticide

use violations, certification and training of pesticide applicators, and worker safety. In order to

receive PPG funds, MDA submits a Work Plan, subject to U.S. EPA approval, outlining the

activities that the federal financial assistance is to support, such as facility inspections and

                                                  3
Case: 1:18-cr-00165-SNLJ-ACL Doc. #: 2 Filed: 11/13/18 Page: 4 of 8 PageID #: 14




enforcement actions. The Work Plan requires MDA to submit periodic compliance monitoring

reports to the U.S. EPA. Federal Grant Monitors evaluate MD A's progress in implementing the

pesticide control program during Mid-Year and End of the Year reviews.

          18.    Paragraphs 1 through 17 of the Introduction are incorporated by reference into

Counts 1through53 below.

                         COUNTS ONE THROUGH FORTY-NINE
 (7 U.S.C. §§ 136j(a)(2)(G) and 136/(b)(2)- Unlawful Application of a Pesticide Inconsistent
                                     with its Labeling)

          19.    On or about the following dates,

                                BOBBY DAVID LOWREY, and,

                       LOWREY & LOWREY INC., dba Lowrey Farms

through their agents and employees and for the benefit of Lowrey & Lowrey Inc., in the Eastern

District of Missouri, knowingly used a registered pesticide in a manner that was inconsistent with

its labeling when they applied the dicamba-based pesticide STRUT, EPA Registration Number

3704-1043, to soybean and/or cotton crops:

          Illegal Application of Dicamba to Soybean Crops:

 Count          Date Planted      Date Sprayed with Dicamba       Field Number

     1.         4/14/2016         4/14/2016                       1146-4

     2.         4114/2016         4/14/2016                       1146-5

     3.         4/14/2016         4/14/2016                       8455-9

     4.         4/14/2016         4/16/2016                       8455-10

     5.         4/15/2016         4/16/2016                       3888-1

     6.         4/16/2016         4/16/2016                       3837-1

     7.         4/18/2016         4/18/2016                       424-1

     8.         4/18/2016         4/18/2016                       417-1 west

                                                    4
Case: 1:18-cr-00165-SNLJ-ACL Doc. #: 2 Filed: 11/13/18 Page: 5 of 8 PageID #: 15




 Count         Date Planted      Date Sprayed with Dicamba   Field Number

    9.         4/18/2016         4/18/2016                   417-1 east

    10.        4/19/2016         4118/2016                   1285-8 south

    11.        4/23/2016         4/25/2016                   4051-31

    12.        4/23/2016         4/25/2016                   4051-30

    13.        4/23/2016         4/25/2016                   4052-27

    14.        4/23/2016         4/25/2016                   4052-29

    15.        4/24/2016         4/25/2016                   4054-22

    16.        4/24/2016         4/25/2016                   4051-10

    17.        4/25/2016         4/25/2016                   4051-8

    18.        4/25/2016         4/28/2016                   1285-8N

    19.        4/26/2016         4/28/2016                   1285-7

    20.        4/26/2016         4/28/2016                   4051-4

    21.        4/26/2016         4/28/2016                   4051-2

    22.        4/26/2016         4/28/2016                   4051-1

    23.        4/27/2016         4/28/2016                   1285-1

    24.        4/26/2016         4/28/2016                   5074-7



         Illegal Application of Dicamba to Cotton Crops:

 Count         Date Planted      Date Sprayed with Dicamba   Field Number

    25.        4/16/2016         4/18/2016                   5074-1

    26.        4/16/2016         4118/2016                   5074-2

    27.        4/18/2016         4/18/2016                   5074-3


                                               5
Case: 1:18-cr-00165-SNLJ-ACL Doc. #: 2 Filed: 11/13/18 Page: 6 of 8 PageID #: 16




 Count      Date Planted   Date Sprayed with Dicamba   Field Number

    28.     4/18/2016      4/18/2016                   5074-5&6

    29.     4118/2016      4/18/2016                   5074-4

    30.     4/18/2016      4/19/2016                   4051-6

    31.     4118/2016      4/19/2016                   4051-7

    32.     4118/2016      4119/2016                   4051-3

    33.     4119/2016      4119/2016                   1146-1

    34.     4118/2016      4119/2016                   1146-2

    35.     4119/2016      4/19/2016                   1146-3

    36.     4119/2016      4119/2016                   1285-3

    37.     4119/2016      4119/2016                   1285-2

    38.     4119/2016      4119/2016                   1285-6

    39.     4119/2016      4119/2016                   1285-5

    40.     4119/2016      4/20/2016                   8448-2

    41.     4119/2016      4/20/2016                   8455-1

    42.     4/20/2016      4/20/2016                   1285-4

    43.     4/20/2016      4/20/2016                   6412-2

    44.     4/20/2016      4/20/2016                   8448-3

    45.     unknown        4/20/2016                   8274-1

    46.     4/20/2016      4/20/2016                   8273-1

    47.     4/20/2016      4/20/2016                   6413-ls

    48.     unknown        4/23/2016                   8272-1

    49.     4/23/2016      4/23/2016                   6412-1


                                        6
Case: 1:18-cr-00165-SNLJ-ACL Doc. #: 2 Filed: 11/13/18 Page: 7 of 8 PageID #: 17




        20.    All m violation of Title 7, United States Code, Sections 136j(a)(2)(G) and

136/(b)(2).

                                         COUNT FIFTY
                             (18 U.S.C. § lOOl(a) -- False Statement)

       21.     On or about July 8, 2016, in the Eastern District of Missouri, the defendant,

                                   BOBBY DAVID LOWREY,

willfully made and used a false writing and document knowing it to contain a materially false and

fraudulent statement or entry in a matter within the jurisdiction of the U.S. EPA by providing a

hand-written notice to MDA which stated "No dicamba post-plant applications," in violation of

Title 18, United States Code, Sections lOOl(a) and 2.

                     COUNTS FIFTY-ONE THROUGH FIFTY-THREE
                        (18 U.S.C. § 1519- Obstruction of Justice)

       22.     On or about July 8, 2016, in the Eastern District of Missouri, the defendants,

                                BOBBY DAVID LOWREY, and

                      LOWREY & LOWREY INC., dba Lowrey Farms

through their agents and employees and for the benefit of Lowrey & Lowrey Inc., knowingly

altered, falsified, and made false entries in a record, document, and tangible object, with the intent

to impede, obstruct, and influence the investigation and proper administration of a matter within

the jurisdiction of the U.S. EPA, by deleting pesticide application log entries that showed the

application of the dicamba-based pesticide STRUT, EPA Registration Number 3704-1043, to

Cotton crops on or about April 18-23, 2016.

       23.     On or about July 8, 2016, in the Eastern District of Missouri, the defendants,

                                BOBBY DAVID LOWREY, and

                      LOWREY & LOWREY INC., dba Lowrey Farms



                                                  7
Case: 1:18-cr-00165-SNLJ-ACL Doc. #: 2 Filed: 11/13/18 Page: 8 of 8 PageID #: 18




through their agents and employees and for the benefit of Lowrey & Lowrey Inc., knowingly

altered, falsified, and made false entries in a record, document, and tangible object, with the intent

to impede, obstruct, and influence the investigation and proper administration of a matter within

the jurisdiction of the U.S. EPA, by deleting pesticide application log entries that showed the

application of the dicamba-based pesticide STRUT, EPA Registration Number 3704-1043, to

Soybean crops on or about April 14-28, 2016.

        24.    On or about July 8, 2016, in the Eastern District of Missouri, the defendants,

                                BOBBY DAVID LOWREY, and

                       LOWREY & LOWREY INC., dba Lowrey Farms

through their agents and employees and for the benefit of Lowrey & Lowrey Inc., knowingly

altered, falsified, and made false entries in a record, document, and tangible object, with the intent

to impede, obstruct, and influence the investigation and proper administration of a matter within

the jurisdiction of the U.S. EPA, by altering log entries for the application of pesticides to Soybean

crops that occurred on or about June 13-15, 2016.

       All in violation of 18 U.S.C. §§ 1519 and 2.



                                               A TRUE BILL.



                                               FOREPERSON

JEFFREY B. JENSEN
United States Attorney


Dianna R. Collins, #59641MO
Assistant United States Attorney




                                                  8
